Case 2:17-cr-20274-BAF-DRG ECF No. 455, PageID.3488 Filed 01/21/21 Page 1 of 25




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
 __________________________________

 UNITED STATES OF AMERICA,                No. 17-cr-20274

       Plaintiff,                         Honorable Bernard A. Friedman

 v.                                       MOTION TO DISMISS
                                          COUNT EIGHT
 JUMANA NAGARWALA,
 FAKHRUDDIN ATTAR,
 FARIDA ATTAR, and
 FATEMA DAHODWALA,

      Defendants.
 ____________________________________

                    ORAL ARGUMENT REQUESTED

       Fakhruddin Attar, M.D., through his attorney Mary Chartier;

 Jumana Nagarwala, M.D., through her attorneys Shannon Smith and

 Molly Blythe; Farida Attar, Ph.D., through her attorney Matthew R.

 Newburg; and Fatema Dahodwala, through her attorney Brian Legghio;

 move that this Court dismiss count 8, the conspiracy to obstruct an

 official proceeding charge. The government cannot show that any of the

 named parties acted with the requisite intent to hinder, delay, and

 prevent communications to law enforcement officers and a judge of the

 United States of information related to the commission or potential
Case 2:17-cr-20274-BAF-DRG ECF No. 455, PageID.3489 Filed 01/21/21 Page 2 of 25




 commission of a federal offense. Additionally, the named parties did not

 agree to obstruct, influence, and impede an official proceeding for the

 reasons more fully stated in the brief in support of this motion. Counsel

 has sought, but has not received, concurrence from the government.

                                    Respectfully submitted,

 01/21/2021                         /s/MARY CHARTIER
 Date                               Mary Chartier
                                    Attorney for Fakhruddin Attar, M.D.

 01/21/2021                         /s/SHANNON SMITH
 Date                               Shannon Smith
                                    Attorney for Jumana Nagarwala, M.D.

 01/21/2021                         /s/MOLLY BLYTHE
 Date                               Molly Blythe
                                    Attorney for Jumana Nagarwala, M.D.

 01/21/2021                         /s/MATTHEW R. NEWBURG
 Date                               Matthew R. Newburg
                                    Attorney for Farida Attar, Ph.D.

 01/21/2021                         /s/BRIAN LEGGHIO
 Date                               Brian Legghio
                                     Attorney for Fatema Dahodwala




                                       2
Case 2:17-cr-20274-BAF-DRG ECF No. 455, PageID.3490 Filed 01/21/21 Page 3 of 25




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
 __________________________________

 UNITED STATES OF AMERICA,                 No. 17-cr-20274

       Plaintiff,                          Honorable Bernard A. Friedman

 v.                                        BRIEF IN SUPPORT OF
                                           MOTION TO DISMISS
 JUMANA NAGARWALA,                         COUNT EIGHT
 FAKHRUDDIN ATTAR,
 FARIDA ATTAR, and
 FATEMA DAHODWALA,

      Defendants.
 __________________________________

                    ORAL ARGUMENT REQUESTED

       Fakhruddin Attar, M.D., through his attorney Mary Chartier;

 Jumana Nagarwala, M.D., through her attorneys Shannon Smith and

 Molly Blythe; Farida Attar, Ph.D., through her attorney Matthew R.

 Newburg; and Fatema Dahodwala, through her attorney Brian Legghio;

 respectfully submit this brief in support of their motion to dismiss count

 eight of the third superseding indictment, conspiracy to obstruct an

 official proceeding, 18 U.S.C. § 1512(k). There was no federal offense that

 the named parties were communicating with others about and the

 government cannot show that any of the named parties acted with the


                                       3
Case 2:17-cr-20274-BAF-DRG ECF No. 455, PageID.3491 Filed 01/21/21 Page 4 of 25




 requisite intent that their actions would influence an official proceeding.

 Further, the investigation of the Federal Bureau of Investigation (FBI)

 did not qualify as an “official proceeding” within the meaning of 18 U.S.C.

 § 1512.

                         STATEMENT OF FACTS

       The third superseding indictment in this case charges Dr. Attar,

 Dr. Nagarwala, Ms. Attar, and Ms. Dahodwala with conspiracy to

 obstruct an official proceeding, in violation of 18 U.S.C. § 1512(k). (RE

 334, Page ID # 2472.) According to the indictment, the government

 alleges that the named parties “did knowingly and willfully conspire and

 agree together and with other persons both known and unknown to the

 Grand Jury to corruptly persuade each other and other members of the

 Community, and did attempt to do so, and engage in misleading conduct

 toward each other and other members of the Community, with the intent

 to hinder, delay and prevent the communication to law enforcement

 officers and a judge of the United States of information relating to the

 commission or possible commission of a federal offense, and did also

 conspire and agree with each other and other persons known and

 unknown to the grand jury to corruptly obstruct, influence and impede


                                       4
Case 2:17-cr-20274-BAF-DRG ECF No. 455, PageID.3492 Filed 01/21/21 Page 5 of 25




 an official proceeding, all in violation of 18 U.S.C. § 1512(k).” (RE 334,

 Page ID # 2472-2473).

                            APPLICABLE LAW

       This Court has the authority to dismiss count 8 of the indictment

 pursuant to Rule 12 of the Federal Rules of Criminal Procedure.

 “Moreover, district courts may make preliminary findings of fact

 necessary to decide questions of law presented by pretrial motions so long

 as the trial court’s conclusions do not invade the province of the ultimate

 finder of fact.” United States v. Levin, 973 F.2d 463, 467 (6th Cir. 1992).

 As the United States Court of Appeals for the Sixth Circuit has held, “It

 should be noted that the district court was not limited to the face of the

 indictment in ruling on the motion to dismiss since Rule 12 vested the

 court with authority to determine issues of fact in such a manner as the

 court deems appropriate.” Id. (quotation marks and citations omitted).

 The issue in the instant case is capable of determination before trial. Id.

 at 470; see also United States v. Jones, 542 F.2d 661, 664-665 (6th Cir.

 1976).




                                       5
Case 2:17-cr-20274-BAF-DRG ECF No. 455, PageID.3493 Filed 01/21/21 Page 6 of 25




                                  ARGUMENT

    I.      The named parties could not have conspired to hinder, delay, or
            prevent the communication to a law enforcement officer or judge
            of the United States of information relating to the commission or
            possible commission of a federal offense because their conduct
            did not rise to the level of a federal offense.

         Under 18 U.S.C. § 1512(b)(3), any person who “corruptly persuades

 another person, or attempts to do so, or engages in misleading conduct

 toward another person, with intent to hinder, delay, or prevent the

 communication to a law enforcement officer or judge of the United States

 of information relating to the commission or possible commission of a

 Federal offense . . . shall be fined under this title or imprisoned not more

 than 20 years, or both.” The same penalty applies to any person who

 “corruptly . . . obstructs, influences, or impedes any official proceeding, or

 attempts to do so.” 18 U.S.C. § 1512(c)(2). Under 18 U.S.C. § 1512(k),

 “[w]hoever conspires to commit any offense under this section shall be

 subject to the same penalties as those prescribed for the offense the

 commission of which was the object of the conspiracy.”

         The term “federal offense” is not defined in the statute, but a

 “fundamental canon of statutory construction is that, unless otherwise

 defined,    words    will   be   interpreted   as   taking   their   ordinary,


                                        6
Case 2:17-cr-20274-BAF-DRG ECF No. 455, PageID.3494 Filed 01/21/21 Page 7 of 25




 contemporary, common meaning.” United States v. Plavcak, 411 F.3d

 655, 660 (6th Cir. 2005). “In construing a federal statute it is appropriate

 to assume that the ordinary meaning of the language that Congress

 employed ‘accurately expresses the legislative purpose.’” Mills Music, Inc.

 v. Snyder, 469 U.S. 153, 164 (1985), quoting Park ‘N Fly, Inc. v. Dollar

 Park and Fly, Inc., 469 U.S. 189, 194 (1985). If the words of the statute

 are unambiguous, the judicial inquiry is at an end, and the plain meaning

 of the text must be enforced. United States v. Ron Pair Enters., Inc., 489

 U.S. 235, 241 (1989).

       This Court has previously dismissed the counts related to

 purported female genital mutilation, holding that the statute was

 unconstitutional and that Congress had no authority to pass the statute

 criminalizing female genital mutilation. (RE 370, Page ID # 3102-3103.)

 Likewise, this Court dismissed the conspiracy to transport a minor with

 the intent to engage in criminal sexual activity count and the conspiracy

 to travel with the intent to engage in illicit sexual conduct count. (RE

 268, Page ID # 1924; RE 428, Page ID # 3347.) Because this Court held

 that no federal offense was committed, any communications by Dr.

 Nagarwala, Dr. Attar, Ms. Attar, and Ms. Dahodwala do not fall under


                                       7
Case 2:17-cr-20274-BAF-DRG ECF No. 455, PageID.3495 Filed 01/21/21 Page 8 of 25




 the ambit of the statute because they did not involve the commission or

 possible commission of a federal offense. The conduct did not rise to the

 level of a federal offense; thus, as a matter of law, any communications

 involving that conduct cannot rise to the level of a federal offense either.

 Thus, count eight must be dismissed.

    II.     The named parties did not and could not have known of the
            “official proceeding” of the grand jury. Thus, they lacked the
            knowledge that their actions were likely to affect an “official
            proceeding” and, therefore, they lacked the wrongful intent to
            satisfy the mens rea requirement of corruptly obstructing.

          Under 18 U.S.C. § 1512(k), “Whoever conspires to commit any

 offense under this section shall be subject to the same penalties as those

 prescribed for the offense the commission of which was the object of the

 conspiracy.” The same penalty applies to any person who “corruptly . . .

 obstructs, influences, or impedes any official proceeding, or attempts to

 do so[.]” 18 U.S.C. § 1512(c)(2).

          In United States v. Aguilar, 515 U.S. 593, 599 (1995), the Supreme

 Court considered the intent element under 18 U.S.C. § 1503, which is

 phrased similarly to Section 1512(c)(2). 18 U.S.C. § 1503(a) states that

 “[w]hoever corruptly . . . influences, obstructs, or impedes, or endeavors

 to influence, obstruct, or impede, the due administration of justice” may


                                       8
Case 2:17-cr-20274-BAF-DRG ECF No. 455, PageID.3496 Filed 01/21/21 Page 9 of 25




 be punished. To try to “place metes and bounds on the very broad

 language” of § 1503, the Court held that to be convicted under that

 section a defendant must act with the intent that his actions will

 influence a proceeding. Aguilar, 515 U.S. at 599. The Court determined

 that Section 1503 requires that a defendant’s obstructive conduct have a

 nexus in time, causation, or logic with the proceeding the defendant is

 charged with obstructing. Id. In other words, interference with the

 proceeding must be the natural and probable effect of the defendant’s

 conduct under Section 1503. Id. There was no nexus found in Aguilar,

 where the defendant merely made false statements to agents who might

 or might not later testify before a grand jury. Id. at 600. As the United

 States Court of Appeals for the Tenth Circuit has explained, “[t]he nexus

 limitation is best understood as an articulation of the proof of wrongful

 intent that will satisfy the mens rea requirement of corruptly obstructing

 or endeavoring to obstruct.” United States v. Erickson, 561 F.3d 1150,

 1159 (10th Cir. 2009) (quotations and citations omitted); see also United

 States v. Phillips, 583 F.3d 1261, 1264 (10th Cir. 2009).

       The Supreme Court has yet to consider a case involving the Aguilar

 nexus requirement and Section 1512(c)(2), but four circuits have now


                                       9
Case 2:17-cr-20274-BAF-DRG ECF No. 455, PageID.3497 Filed 01/21/21 Page 10 of 25




 applied the Aguilar nexus requirement to Section 1512(c)(2), including

 the Sixth Circuit. In United States v. Carson, 560 F.3d 566, 584 (6th Cir.

 2009), the court conducted its analysis by concluding that the Aguilar

 nexus requirement applies to Section 1512(c)(2). See also United States

 v. Reich, 479 F.3d 179, 186 (2d Cir. 2007); United States v. Friske, 640

 F.3d 1288, 1292 (11th Cir. 2011); Phillips, 583 F.3d at 1264. And, as the

 court noted in Phillips, 583 F.3d at 1264, no other court has explicitly

 rejected this approach.

       Here, the government’s obstruction charge fails because the

 government cannot show the necessary mens rea element as to any of the

 named parties. The government cannot meet the Aguilar nexus

 requirement because it cannot show that any of the defendants knew of

 any “official proceeding,” much less that their conduct had a nexus in

 time, causation, or logic with the proceeding that is the basis for the

 government’s charge. The government vaguely alleges that the named

 parties colluded to persuade members of the community, as well as law

 enforcement officials. (RE 334, Page ID # 2472.) Yet, similar to Aguilar,

 engaging in misleading conduct such as making false or misleading

 statements to people who might or might not later testify before a grand


                                       10
Case 2:17-cr-20274-BAF-DRG ECF No. 455, PageID.3498 Filed 01/21/21 Page 11 of 25




 jury does not satisfy the required nexus. All the named parties lacked

 knowledge that their purported comments were likely to affect a judicial

 proceeding, so they lacked the requisite intent to obstruct. Without

 knowledge of any proceeding, the parties could not know that their

 comments were likely to have an effect. Because the government is

 unable to articulate the requisite proof of wrongful intent that will satisfy

 the mens rea of “corruptly obstructing,” count eight of the government’s

 third superseding indictment must be dismissed.

    III.   The named parties could not have obstructed an “official
           proceeding” because the FBI’s investigation does not qualify as
           an “official proceeding” within the meaning of 18 U.S.C. §
           1512(c)(2).

       Any actions or communications by the named parties do not violate

 the statute because an FBI investigation does not qualify as an “official

 proceeding” under the statute. Of the four circuit courts that have

 addressed this question, there is a split on whether an FBI investigation

 constitutes an “official proceeding” within the meaning of Section 1512.

 The United States Court of Appeals for the Ninth Circuit, the United

 States Court of Appeals for the Fifth Circuit, and the United States Court

 of Appeals for the Fourth Circuit have held that an FBI investigation

 does not qualify as an “official proceeding,” while the United States Court

                                       11
Case 2:17-cr-20274-BAF-DRG ECF No. 455, PageID.3499 Filed 01/21/21 Page 12 of 25




 of Appeals for the Second Circuit has said that it does qualify. The Sixth

 Circuit Court of Appeals has not dealt with this issue.

       The Ninth Circuit extensively addressed the issue in United States

 v. Ermoian, 752 F.3d 1165 (9th Cir. 2013). In Ermoian, defendants

 Ermoian and Johnson were charged with obstruction of justice under 18

 U.S.C. §1512(c)(2), (k) when they each warned the FBI’s target

 Holloway—a known associate of the Hells Angels—that he was under

 investigation. Id. at 1168. After their warnings, Holloway searched his

 motorcycle store and disposed of questionable parts. Id. at 1167.

 Holloway, together with the defendants, conducted preventative canine

 sniffs, counter-surveillance, and attempted to ferret out informants. Id.

       The FBI Task Force arrested the defendants at the close of their

 investigation in 2008, so as not to tip off the real targets. Id. at 1168.

 Johnson and Ermoian were charged with conspiracy to corruptly

 obstruct, influence, and impede an official proceeding, to wit, a law

 enforcement investigation conducted by the FBI in violation of 18 U.S.C.

 §1512(c)(2), (k). Id. The district court held that “official proceeding” as

 used in the statute should be read broadly to include an FBI

 investigation. Id. The Ninth Circuit disagreed. Id. at 1172.


                                       12
Case 2:17-cr-20274-BAF-DRG ECF No. 455, PageID.3500 Filed 01/21/21 Page 13 of 25




       The Ninth Circuit began its interpretation by determining whether

 “‘the language at issue has a plain and unambiguous meaning with

 regard to the particular dispute in the case.’” Id. at 1168-1169, quoting

 Robinson v. Shell Oil Co., 519 U.S. 337, 340 (1997). “Whether the

 meaning of a statute is plain ‘is determined by reference to the language

 itself, the specific context in which that language is used, and the broader

 context of the statute as a whole.’” Id. at 1169, quoting Robinson, 519 U.S.

 at 341. And “[i]f the statute’s meaning can be resolved by reference to the

 statutory text such that ‘the statutory language is unambiguous and the

 statutory scheme is coherent and consistent, our inquiry is complete.” Id.

 (quotations and citations omitted.)

       As used in Section 1512, Section 1515(a)(1) defines an “official

 proceeding” as:

       (A) a proceeding before a judge or court of the United States,
          a United States magistrate judge, a bankruptcy judge, a
          judge of the United States Tax Court, a special trial judge
          of the Tax Court, a judge of the United States Court of
          Federal Claims, or a Federal grand jury;

       (B)   a proceeding before the Congress;

       (C) a proceeding before a Federal Government agency which
          is authorized by law; or



                                       13
Case 2:17-cr-20274-BAF-DRG ECF No. 455, PageID.3501 Filed 01/21/21 Page 14 of 25




       (D) a proceeding involving the business of insurance whose
          activities affect interstate commerce before any insurance
          regulatory official or agency or any agent or examiner
          appointed by such official or agency to examine the affairs
          of any person engaged in the business of insurance whose
          activities affect interstate commerce[.]

 As with the circumstances of Ermoian, of these definitions, the only one

 in this case that might cover an FBI investigation is “a proceeding before

 a Federal Government agency which is authorized by law[.]” Id. §

 1515(a)(1)(C).

       The Ninth Circuit found that the definition of the phrase “official

 proceeding” “depends heavily on the meaning of the word ‘proceeding’”

 itself. Ermoian, 752 F.3d at 1169. The court further observed that while

 the word “proceeding” is used “somewhat circularly” in each of the

 definitions, it “is key to the phrase’s meaning.” Id.

       In reviewing both lay and legal dictionaries, the Ermoian court

 found that dictionary definitions of the term “proceeding” alone cannot

 conclusively resolve whether an FBI investigation qualifies as an official

 proceeding under Section 1512. Id. at 1170. Dictionary definitions in

 isolation do not end a court’s inquiry. Id. Indeed:

       When a term has both a general and a more technical
       meaning, we must look to surrounding words and phrases to
       decide which of the two meanings is being used. As it was once

                                       14
Case 2:17-cr-20274-BAF-DRG ECF No. 455, PageID.3502 Filed 01/21/21 Page 15 of 25




       aptly explained: “Sometimes context indicates that a technical
       meaning applies. . . . And when law is the subject, ordinary
       legal meaning is to be expected, which often differs from
       common meaning.” [Id., quoting Antonin Scalia & Bryan A.
       Garner, Reading Law: The Interpretation of Legal Texts 73
       (2012).]

       The court found that there are several aspects of the definition for

 “official proceeding” that suggest that the legal—rather than the lay—

 understanding of the term “proceeding” is implicated in the statute. Id.

 “For one, the descriptor ‘official’ indicates a sense of formality normally

 associated with legal proceedings, but not necessarily with a mere ‘action

 or series of actions.’” Id. Further, “when used to define ‘official

 proceeding,’ the word ‘proceeding’ is surrounded with other words that

 contemplate a legal usage of the term, including ‘judge or court,’ ‘Federal

 grand jury,’ ‘Congress,’ and ‘Federal Government agency.’ And most

 importantly, the definition of ‘official proceeding’ at issue here clarifies

 that the type of ‘proceeding’ being described ‘is authorized by law.’” Id.,

 citing 18 U.S.C. § 1515(a)(1)(C). Thus, the Ninth Circuit concluded that

 the definition of the term “proceeding” strongly indicated that “a

 proceeding before a Federal Government agency which is authorized by

 law” does not encompass a criminal investigation. Id., citing 18 U.S.C. §

 1515(a)(1)(C).

                                       15
Case 2:17-cr-20274-BAF-DRG ECF No. 455, PageID.3503 Filed 01/21/21 Page 16 of 25




       But the Ninth Circuit’s analysis did not end there. The court went

 on to decide that “[w]hat the term ‘proceeding’ alone leaves mildly

 ambiguous, the broader statutory context makes entirely plain: an

 ‘official proceeding’ does not include a criminal investigation.” Id. In

 examining the term “proceeding” within the grammatical structure of the

 definition at issue, the court stated, “it becomes clear that the term

 connotes some type of formal hearing.” Id. Importantly, the court found

 that Congress’ use of the word “before” in front of “Federal Government

 agency” was a deliberate choice: “The statute refers to proceedings ‘before

 a Federal Government agency’—a choice of phrase that would be odd if it

 were referring to criminal investigations. The use of the preposition

 ‘before’ suggests an appearance in front of the agency sitting as a

 tribunal.” Id. at 1171.

       As the Ermoian court noted, the Fifth Circuit also seized upon this

 significant modifier: use of “the preposition ‘before’ in connection with the

 term ‘Federal Government agency’ . . . implies that an ‘official proceeding’

 involves some formal convocation of the agency in which parties are

 directed to appear, instead of any informal investigation conducted by

 any member of the agency.” United States v. Ramos, 537 F.3d 439, 462-


                                       16
Case 2:17-cr-20274-BAF-DRG ECF No. 455, PageID.3504 Filed 01/21/21 Page 17 of 25




 463 (5th Cir. 2008). “In short, a criminal investigation does not occur

 ‘before a Federal Government agency’ like a hearing or trial might; it is

 conducted ‘by’ the agency in the field.” Ermoian, 752 F.3d at 1171.

       Even more broadly, in looking at Section 1512 where the term

 “official proceeding” is repeatedly used, the Ermoian court determined

 that “it becomes even more apparent that a criminal investigation is not

 incorporated in the definition.” Id. The court said the following:

       Section 1512 refers to “prevent[ing] the attendance or
       testimony of any person in an official proceeding”’;
       “prevent[ing] the production of a record, document, or other
       object, in an official proceeding”; and “be[ing] absent from an
       official proceeding to which that person has been summoned
       by legal process.” 18 U.S.C. § 1512(a)(1)(A)-(B), (a)(2)(B)(iv).
       The use of the terms “attendance”, “testimony”, “production”,
       and “summon[ ]” when describing an official proceeding
       strongly implies that some formal hearing before a tribunal is
       contemplated. [Id. at 1171-1172.]

       In Ermoian, the government urged the court to read the phrase

 “official proceeding” to include an FBI investigation. Id. The Ninth

 Circuit appropriately rejected that argument and highlighted the

 attendant mens rea requirement of the intent to obstruct:

       [I]f we were to read the phrase “official proceeding” to include
       an FBI investigation, . . . this subsection of the statute would
       work to criminalize actions taken before an investigation was
       even “pending or about to be instituted.” (citation omitted).
       We do not think that the obstruction of justice statute was

                                       17
Case 2:17-cr-20274-BAF-DRG ECF No. 455, PageID.3505 Filed 01/21/21 Page 18 of 25




       intended to reach so far back as to cover conduct that occurred
       even pre-criminal-investigation. Indeed, such a construction
       would be in tension with Supreme Court precedent requiring
       a nexus between the obstructive act and criminal proceedings
       in court. See Arthur Andersen LLP v. United States, 544 U.S.
       696, 708, 125 S. Ct. 2129, 161 L. Ed. 2d 1008 (2005)
       (interpreting a materially similar subsection of § 1512 as
       requiring that the defendant have “knowledge that his actions
       are likely to affect [a] judicial proceeding” in order to have the
       “requisite intent to obstruct”). [Id.]

       Thus, the Ninth Circuit concluded that considering the plain

 meaning of the term “proceeding,” its use in the grammatical context of

 the “official proceeding” definition, and the broader statutory context, a

 “criminal investigation” is not an “official proceeding” under the

 obstruction of justice statute. Id.

       In Ramos, 537 F.3d at 466, the Fifth Circuit came to the same

 conclusion in the context of the Border Patrol’s internal investigation of

 alleged employee misconduct by two of its agents. The agents allegedly

 “covered up” an incident in which the agents illegally fired their weapons

 at a drug smuggler as he escaped into Mexico, by failing to report to their

 supervisors the discharge of their firearms, in violation of Border Patrol

 policy. Id. at 460. The government charged the agents with and the jury




                                       18
Case 2:17-cr-20274-BAF-DRG ECF No. 455, PageID.3506 Filed 01/21/21 Page 19 of 25




 found them guilty of obstruction of justice under 18 U.S.C. § 1512(c)(1)

 and (2). Id.1

       The Fifth Circuit began its analysis with a review of the statute as

 a whole, and stated, “[a]s can plainly be seen, the statute is focused on

 incidents in which one person has exercised direct or indirect force or

 influence on another in order to corrupt some official proceeding; this

 focus is in keeping with the stated purpose of the statute.” Id. at 462. The

 Ramos panel’s review of the statute as a whole led to its conclusion that

 “Congress did not intend for ‘official proceedings’ to include internal

 investigations into agency employee conduct.” Id. The court was only

 further convinced of this determination based on the statutory definition

 and the contextual meaning of the term “official proceeding.” Id. The

 Fifth Circuit acknowledged that the single word “proceeding,” broadly

 defined and standing alone, encompasses meanings that could support




 1 The government failed to specify the official proceeding that was
 obstructed in its charges against the two agents, but apparently conceded
 that based on the evidence adduced at trial, both defendants could and
 may have been convicted under the indictment claiming their failure to
 report interfered with a Border Patrol investigation. Id. at 461, n.16, 465.
 Nevertheless, the court noted, “if such an investigation does not qualify
 under the statute, then the conviction must be set aside.” Id., citing Yates
 v. United States, 354 U.S. 298, 311 (1957).
                                       19
Case 2:17-cr-20274-BAF-DRG ECF No. 455, PageID.3507 Filed 01/21/21 Page 20 of 25




 “its construal as either an investigation or a hearing.” Id. However,

 Congress’ use of the term “official proceeding,” as well as the word

 “before” in connection with the term “Federal Government agency”

 clearly indicates “‘official proceeding’ involves some formal convocation of

 the agency in which parties are directed to appear, instead of any

 informal investigation conducted by any member of the agency.” Id. at

 462-463.

       Moreover, the Ramos court noted that “official proceeding” is

 consistently used throughout Section 1512 “in a manner that

 contemplates a formal environment in which persons are called to appear

 or produce documents.” Id. at 463. “[I]n all instances in which the term

 ‘official proceeding’ is actually used in § 1512, its sense is that of a hearing

 rather than simply any investigatory step taken by an agency.” For

 instance, in Section 1512(a)(1)(A), the statute states “[w]hoever kills or

 attempts to kill another person, with intent to prevent the attendance or

 testimony of any person in an official proceeding”. And in Section

 1512(a)(2)(A), the statutes states “[w]hoever uses physical force or the

 threat of physical force against any person, or attempts to do so, with

 intent to influence, delay, or prevent the testimony of any person in an


                                        20
Case 2:17-cr-20274-BAF-DRG ECF No. 455, PageID.3508 Filed 01/21/21 Page 21 of 25




 official proceeding.” It is clear that these phrases refer to far more than

 an FBI investigation.

       The Fifth Circuit further found that the government’s arguments

 for a contrary conclusion were “not compelling.” Ramos, 537 F.3d at 463.

 The government argued that the structure of the statute indicated that

 Section 1512(c)(2) should be construed as a “catch-all” provision and

 therefore should be read broadly to reach the defendants’ actions. Id. The

 court rejected the government’s position because it failed to address the

 court’s more specific point—“that an internal agency investigation is not

 an official proceeding within the meaning of § 1512—and consequently

 the interpretation fixating to covered obstructive conduct (and not to the

 type of proceeding) is inapposite.” Id. And finally, the government

 provided no other authority that “meaningfully” supported its position.2

 Id.

       Most recently, the Fourth Circuit held that “[a]n ‘official proceeding’

 includes a grand jury investigation, but not an FBI investigation.” United


 2 Indeed, the one appellate case the government offered, the Second
 Circuit’s ruling in United States v. Gonzalez, 922 F.2d 1044, 1055-56 (2d
 Cir. 1991), interpreted a specific venue provision of an earlier version of
 the statute, and was of “little applicability” to this issue. Ramos, 537 F.3d
 at 465, n.17.
                                       21
Case 2:17-cr-20274-BAF-DRG ECF No. 455, PageID.3509 Filed 01/21/21 Page 22 of 25




 States v. Young, 916 F.3d 368, 384 (4th Cir. 2019) (emphasis added). The

 defendant was charged with attempting to provide material support to a

 foreign terrorist organization and attempting to obstruct justice, in

 violation of 18 U.S.C. § 1512(c)(2). Id. at 374. This stemmed from the FBI

 opening a counterterrorism investigation into the defendant. Id. During

 the period of surveillance, the defendant discussed methods of thwarting

 FBI surveillance with informants, as well as offered advice about how to

 travel without being flagged by government authorities. Id. After being

 questioned by two FBI agents, the defendant denied any involvement

 with terrorist organizations and later emailed an informant to let him

 know about the FBI’s inquiry. Id. at 374-375.

       The Fourth Circuit, in holding that an FBI investigation is not an

 “official proceeding” under Section 1512, cited Ermoian and Ramos and

 the analysis that the word “before” in the statute implied some formal

 convocation of the agency instead of any informal investigation. Id. at

 384. The court acknowledged that the defendant may have known he was

 obstructing an FBI investigation or that an investigation was reasonably

 foreseeable, but that was not considered an “official proceeding.” Id. at




                                       22
Case 2:17-cr-20274-BAF-DRG ECF No. 455, PageID.3510 Filed 01/21/21 Page 23 of 25




 387. A grand jury investigation or proceeding must have been reasonably

 foreseeable. Id.

       The respective opinions of the Fourth Circuit, Fifth Circuit, and

 Ninth Circuit are persuasive. In this case, there was merely an informal

 agency investigation into the alleged actions of the parties at the time of

 the communications. No formal proceeding in which parties were directed

 to appear had happened or was reasonably foreseeable. Because of this,

 the government investigation does not rise to the level of an “official

 proceeding.” Thus, as a matter of law, the named parties’ purported

 comments cannot rise to the level of being prohibited under the statute,

 and count eight must be dismissed.

                               CONCLUSION

       The named parties could not have conspired to hinder, delay, or

 prevent the communication to a law enforcement officer or judge of the

 United States of information relating to the commission or possible

 commission of a federal offense because the purported conduct did not

 rise to the level of committing a federal offense. Further, the government

 cannot show that any of the named parties acted with the requisite intent

 that their actions would influence a proceeding because they were


                                       23
Case 2:17-cr-20274-BAF-DRG ECF No. 455, PageID.3511 Filed 01/21/21 Page 24 of 25




 unaware of any purported proceedings. Finally, the FBI’s investigation

 did not qualify as an “official proceeding” within the meaning of 18 U.S.C.

 § 1512. Accordingly, Dr. Nagarwala, Dr. Attar, Ms. Attar, and Ms.

 Dahodwala respectfully request that this Court dismiss count eight.

                                     Respectfully submitted,

 01/21/2021                          /s/MARY CHARTIER
 Date                                Mary Chartier
                                     Attorney for Fakhruddin Attar, M.D.

 01/21/2021                          /s/SHANNON SMITH
 Date                                Shannon Smith
                                     Attorney for Jumana Nagarwala, M.D.

 01/21/2021                          /s/MOLLY BLYTHE
 Date                                Molly Blythe
                                     Attorney for Jumana Nagarwala, M.D.

 01/21/2021                          /s/MATTHEW R. NEWBURG
 Date                                Matthew R. Newburg
                                     Attorney for Farida Attar, Ph.D.

 01/21/2021                          /s/BRIAN LEGGHIO
 Date                                Brian Legghio
                                     Attorney for Fatema Dahodwala




                                       24
Case 2:17-cr-20274-BAF-DRG ECF No. 455, PageID.3512 Filed 01/21/21 Page 25 of 25




                            Certificate of Service

 I hereby certify that on January 21, 2021, I electronically filed the
 foregoing document with the Clerk of the Court using the ECF system
 which will send notification to parties enrolled through the ECF system.
 A hard copy has been mailed via the United States Postal Service to those
 who are not enrolled.

 /s/MARY CHARTIER
 Mary Chartier
 Chartier & Nyamfukudza, P.L.C.
 2295 Sower Boulevard
 Okemos, MI 48864
 Phone: 517.885.3305
 Fax: 517.885.3363
 mary@cndefenders.com




                                       25
